        Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

       UNITED STATES OF AMERICA                            )
                                                           )
                             v.                            )      No. 17-cr-10098-GAO
                                                           )
       BURHAN UD DIN,                                      )
                                                           )
                      Defendant.                           )
                                                           )

                            Government’s Amended Exhibit List

       The government submits the attached amended list of potential trial exhibits, which
adds to and replaces several exhibits from the most recently submitted list (Dkt. 129). The
new exhibits are:
              Ex. 33
              Ex. 177
              Ex. 183
              Ex. 184
              Exs. 190–201, which replace Exs. 190–193 from Dkt. 129.
       Exhibit numbers with no accompanying description were intentionally left blank to
allow for the possible future addition of an exhibit of the same or a similar type.
       The government reserves the right to supplement this list as necessitated by matters
arising between now and the conclusion of trial, including arguments or evidence presented
by the defense.


                                                   Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                 By: /s/ Brian A. Pérez-Daple
                                                     Scott L. Garland
                                                     Brian A. Pérez-Daple
                                                     Assistant U.S. Attorneys
        Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 2 of 8
                               – Government’s Exhibit List –
                          United States v. Din, No. 17-cr-10098-GAO

                                     Certificate of Service

       I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

Dated: July 23, 2019                                /s/ Brian A. Pérez-Daple
                                                    Assistant United States Attorney




                                                2
              Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 3 of 8
                                   – Government’s Exhibit List –
                              United States v. Din, No. 17-cr-10098-GAO


Exhibit                        Description                        Admitted Date/Witness
   1      Notepad - Boston Store (June 2009 - April 2010)
   2      Notepad - Boston Store (April 2010 - Aug. 2010)
   3      Notebook - Boston Store (Aug. 2010 - Oct. 2011)
   4      Accounting Notebook - Boston Store (March 2013 -
          July 2013)
   5      Accounting Notebook- Chelsea Store (June 2009 -
          March 2011)
   6      Accounting Notebook - Chelsea Store (Aug. 2012 - July
          2013)
   7
   8
   9
  10      Din 2008 IRS 8879 e-File Signature Authorization
  11      Din 2009 IRS 8879 e-File Signature Authorization
  12      Din 2009 W-2 (1041 Tremont Inc)
  13      Din 2009 W-2 (Crown Fried Chicken)
  14      Din 2010 IRS 8879 e-File Signature Authorization
  15      Din 2011 IRS 8879 e-File Signature Authorization
  16      Din 2012 IRS 8879 e-File Signature Authorization
  17      Din 2013 IRS 8879 e-File Signature Authorization
  18
  19
  20      Blank IRS Form 941 (2009)
  21      Blank IRS Form 941 (2010)
  22
  23
  24
  25      Burhan Din IRS Form 1040 (2008)
  26      Burhan Din IRS Form 1040 (2009)
  27      Burhan Din IRS Form 1040A (2010)
  28      Burhan Din IRS Form 1040A (2011)
  29      Burhan Din IRS Form 1040A (2012)
  30      Burhan Din IRS Form 1040A (2013)
  31
  32
  33      Din personal check dated Aug. 22, 2008
          (BofA account ending 0514)
  34
  35      Calculation of Payroll Taxes Due – Chelsea Store
          (Q2 2009 - Q2 2010)
  36      Calculation of Payroll Taxes Due - Chelsea Store
          (Q2 2009-Q4 2010)
             Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 4 of 8
                                 – Government’s Exhibit List –
                            United States v. Din, No. 17-cr-10098-GAO

Exhibit                        Description                     Admitted Date/Witness
  37    Calculation of Profits (Chelsea Store - Q2 2009 -
        Q2 2010)
  38    Calculation of Profits (Chelsea Store - Q2 2009 -
        Q4 2010)
  39    Calculation of Unreported Payroll (Chelsea Store -
        Q2 2009 - Q2 2010)
  40    Calculation of Unreported Payroll (Chelsea Store -
        Q2 2009 - Q4 2010)
  41    Schedule of Wages Paid by Chelsea Store (2009-2010)
  42
  43
  44
  45    IRS Form 941 Instructions (2008)
  46    IRS Form 941 Instructions (2009)
  47    IRS Form 941 Instructions (2010)
  48    IRS Form 941 Instructions (2011)
  49    IRS Form 941 Instructions (2012)
  50    IRS Form 941 Instructions (2013)
  51
  52
  53
  54
  55    Boston Store Form 941 (Q1 2009)
  56    Boston Store Form 941 (Q2 2009)
  57    Boston Store Form 941 (Q3 2009)
  58    Boston Store Form 941 (Q1 2010)
  59    Boston Store Form 941 (Q2 2010)
  60    Boston Store Form 941 (Q3 2010)
  61    Boston Store Form 941 (Q4 2010)
  62    Boston Store Form 941 (Q1 2011)
  63    Boston Store Form 941 (Q2 2011)
  64    Chelsea Store Form 941 (Q2 2009)
  65    Chelsea Store Form 941 (Q3 2009)
  66    Chelsea Store Form 941 (Q4 2009)
  67    Chelsea Store Form 941 (Q1 2010)
  68    Chelsea Store Form 941 (Q2 2010)
  69    Chelsea Store Form 941 (Q3 2010)
  70    Chelsea Store Form 941 (Q4 2010)
  71    Jamaica Plain Form 941 (Q4 2010)
  72    Jamaica Plain Form 941 (Q1 2011)
  73    Jamaica Plain Form 941 (Q2 2011)
  74    Jamaica Plain Form 941 (Q3 2011)
  75    Jamaica Plain Form 941 (Q4 2011)

                                               2
              Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 5 of 8
                                   – Government’s Exhibit List –
                              United States v. Din, No. 17-cr-10098-GAO

Exhibit                       Description                         Admitted Date/Witness
  76      Jamaica Plain Form 941 (Q1 2012)
  77      Jamaica Plain Form 941 (Q2 2012)
  78      Jamaica Plain Form 941 (Q3 2012)
  79      Jamaica Plain Form 941 (Q4 2012)
  80      Jamaica Plain Form 941 (Q1 2013)
  81      Jamaica Plain Form 941 (Q2 2013)
  82      Jamaica Plain Form 941 (Q3 2013)
  83
  84
  85      Chelsea Store Exterior Photo
  86      Chelsea Store Interior Photo
  87      Chelsea Store Kitchen Photo
  88      Chelsea Store Interior Storage Photo
  89      Chelsea Store Employee Phone Number List Photo
  90      Boston Store Exterior Photo
  91      Jamaica Plain Store Interior Photo
  92      Jamaica Plain Store Refrigerator Photo
  93      Jamaica Plain Store Basement Photo
  94      Jamaica Plain Store Sketches
  95      Jamaica Plain Store Exterior (1)
  96      Jamaica Plain Store Exterior (2)
  97
  98
  99
  100     Form 941 Account Transcript - Chelsea Store (Q2 2009)
  101     Form 941 Account Transcript - Chelsea Store (Q3 2009)
  102     Form 941 Account Transcript - Chelsea Store (Q4 2009)
  103     Form 941 Account Transcript - Chelsea Store (Q1 2010)
  104     Form 941 Account Transcript - Chelsea Store (Q2 2010)
  105     Form 941 Account Transcript - Chelsea Store (Q3 2010)
  106     Form 941 Account Transcript - Chelsea Store (Q4 2010)
  107     Form 941 Account Transcript - Chelsea Store (Q1 2011)
  108     Account Transcript Showing W-2 Wages for Chelsea
          Store (2010)
  109
  110
  111
  112
  113
  114
  115     Form 941 Account Transcript (Boston Store Q1 2009)
  116     Form 941 Account Transcript (Boston Store Q2 2009)
  117     Form 941 Account Transcript (Boston Store Q3 2009)

                                                 3
              Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 6 of 8
                                   – Government’s Exhibit List –
                              United States v. Din, No. 17-cr-10098-GAO

Exhibit                      Description                         Admitted Date/Witness
  118     Form 941 Account Transcript (Boston Store Q4 2009)
  119     Form 941 Account Transcript (Boston Store Q1 2010)
  120     Form 941 Account Transcript (Boston Store Q2 2010)
  121     Form 941 Account Transcript (Boston Store Q3 2010)
  122     Form 941 Account Transcript (Boston Store Q4 2010)
  123     Form 941 Account Transcript (Boston Store Q1 2011)
  124     Form 941 Account Transcript (Boston Store Q2 2011)
  125     Form 941 Account Transcript (Boston Store Q3 2011)
  126     Form 941 Account Transcript (Boston Store Q4 2011)
  127     Form 941 Account Transcript (Boston Store Q1 2012)
  128     Form 941 Account Transcript (Boston Store Q2 2012)
  129     Form 941 Account Transcript (Boston Store Q3 2012)
  130     Form 941 Account Transcript (Boston Store Q4 2012)
  131     Form 941 Account Transcript (Boston Store Q1 2013)
  132     Form 941 Account Transcript (Boston Store Q2 2013)
  133     Form 941 Account Transcript (Boston Store Q3 2013)
  134
  135
  136
  137
  138
  140     Form 941 Account Transcript (Jamaica Plain Q4 2010)
  141     Form 941 Account Transcript (Jamaica Plain Q1 2011)
  142     Form 941 Account Transcript (Jamaica Plain Q2 2011)
  143     Form 941 Account Transcript (Jamaica Plain Q3 2011)
  144     Form 941 Account Transcript (Jamaica Plain Q4 2011)
  145     Form 941 Account Transcript (Jamaica Plain Q1 2012)
  146     Form 941 Account Transcript (Jamaica Plain Q2 2012)
  147     Form 941 Account Transcript (Jamaica Plain Q3 2012)
  148     Form 941 Account Transcript (Jamaica Plain Q4 2012)
  149     Form 941 Account Transcript (Jamaica Plain Q1 2013)
  150     Form 941 Account Transcript (Jamaica Plain Q2 2013)
  151     Form 941 Account Transcript (Jamaica Plain Q3 2013)
  152
  153
  154
  155     Restaurant Depot Sales and Invoices
          (Boston Store 2010-2013)
  156     Hershey Creamery Sales and Invoices
          (Boston Store 2007-2013)
  157     NY Poultry Invoices (Chelsea Store - 2009)
  158     NY Poultry Invoices (Chelsea Store - 2010)
  159     NY Poultry Invoices (Chelsea Store - 2011)

                                                  4
             Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 7 of 8
                                 – Government’s Exhibit List –
                            United States v. Din, No. 17-cr-10098-GAO

Exhibit                        Description                     Admitted Date/Witness
  160   Hershey Creamery Sales History Report
        (Chelsea Store - 2008-2012)
  161   American Sirloin Invoices (Chelsea Store - 2010-2013)
  162   Pepsi Invoice Report (Chelsea Store - 2010-2013)
  163   Restaurant Depot Receipts (Chelsea Store 2011-2013)
  164   Hershey Creamery Sales and Invoices
        (Jamaica Plain 2011-2013)
  165
  166
  167
  168
  169
  170   Crown Fried Chicken Account Opening Statement
        (Sovereign)
  171   Sovereign Bank Records
        (Chelsea Store Dec. 2008 - Dec. 2009)
  172   Eman Crown Corp. Articles of Incorporation
        (Chelsea Store)
  173   Nasir Inc. Articles of Incorporation
        (Jamaica Plain Store)
  174   Food Establishment Application (Jamaica Plain Store)
  175   Lease (Jamaica Plain Store)
  176   Victualer's License Personal Information Form (Jamaica
        Plain Store)
  177   Chelsea Permitting and Inspection Records (Chelsea
        Store – 2008)
  178   U.S. Dept. of Homeland Security Travel Records for
        A. Al-Garibawi (2009)
  179   U.S. Dept. of Homeland Security Travel Records for
        A. Al-Garibawi (2010)
  180   Al-Garibawi Wage Chart
  181   Ali Payroll Wage Chart
  182   Irfan Payroll Wage Chart
  183   Statement of Discontinuation of Business for Boston
        Gourmet Pizza (Sept. 22, 2008)
  184   Occupancy Permit for Boston Gourmet Pizza (Nov. 19,
        2007)
  185
  186
  187
  188
  189
  190   N-400 Pre-Interview Preparation Worksheet


                                               5
             Case 1:17-cr-10098-GAO Document 133 Filed 07/23/19 Page 8 of 8
                                  – Government’s Exhibit List –
                             United States v. Din, No. 17-cr-10098-GAO

Exhibit                        Description                      Admitted Date/Witness
  191   N-400 Application for Naturalization, Submitted by
        Burhanud Din
  192   Passport from A-file
  193   U.S. Naturalization Test - Civics
  194   U.S. Naturalization Test English - Reading
  195   U.S. Naturalization Test English - Writing
  196   Wage, Earnings, Tax Documents from A-file
  197   N-652 Naturalization Interview Results
  198   Certificate Preparation Sheet and Oath Declaration
  199   N-400 Adjudication Processing Worksheet
  200   Form N-445 (signed March 18, 2010)
  201   Certificate of Naturalization




                                                6
